DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi (WO 2017197594 A1) in view of Nalagatla et al. (US 20120292372 A1) and further in view of Whitman et al. (US 20070056932 A1).
Regarding claim 1, Shi discloses a method of manufacturing an anvil (10) of a surgical stapler (100), wherein the anvil includes a head (12) and a shank (18) extending proximally from the head (fig. 1);
the method comprising:  
(a) forming the head of the anvil of the surgical circular stapler using a metal injection molding process [0034-0040]

(c) machining the shank (18) of the anvil separate from the head of the anvil [0035-0040]; and 
(d) inserting the shank of the anvil through a central aperture of the head of the anvil ([0035-0040], fig. 1); and
(e) coupling together the head and the shank of the anvil of the surgical circular stapler ([0035-0040]), fig. 1).
In the alternative, if it can be argued that Shi fails to disclose forming an array staple forming pockets in the head of the anvil, inserting the shank of the anvil through a central aperture of the head of the anvil, coupling together the head and the shank of the anvil of the surgical circular stapler
Nalagatla et al. teaches forming array staple forming pockets in the head of the anvil [0071, 0084-0090], inserting the shank of the anvil through a central aperture of the head of the anvil, coupling together the head and the shank of the anvil of the surgical circular stapler
Whitman et al. also teaches forming array staple forming pockets in the head of an anvil (abstract, [0002-005, 0015-0027], figs. 1-5).
Given the suggestion teachings Shi to have a method of manufacturing/forming an anvil of a surgical stapler, it would have been 
Regarding claims 2-5, Shi discloses forming the shank using a metal injection molding process prior to machining the shank, machining at least a portion of the head after forming the head using the metal injection molding process, wherein forming the head using the metal injection molding process and forming the annular array of staple forming pockets in the head are performed simultaneously or forming the head using the metal injection molding process occurs before forming the annular array of staple forming pockets in the head ([0035-0040]), fig. 1).

Claims 6-8 and 16-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi (WO 2017197594 A1) in view of Nalagatla et al. (US 20120292372 A1) in view of Whitman et al. (US 20070056932 A1) and further Sorrentino et al. (US 5487499 A).
Regarding claim 16, Shi discloses a method of manufacturing an anvil (10) of a surgical stapler (100), wherein the anvil includes a head (12) and a shank (18) extending proximally from the head (fig. 1);
the method comprising:  
(a) forming the head of the anvil of the surgical circular stapler using a metal injection molding process [0034-0040]
(b) forming an annular array (at least 3) of staple forming pockets in the head of the anvil [0034-0040];
(c) machining the shank (18) of the anvil separate from the head of the anvil [0035-0040]; and 
(d) inserting the shank of the anvil through a central aperture of the head of the anvil ([0035-0040], fig. 1); and
(e) coupling together the head and the shank of the anvil of the surgical circular stapler ([0035-0040]), fig. 1).
Shi fails to disclose coining or electrochemical machining at least a portion of at least one staple forming pocket of the staple forming pockets and explicitly disclose forming an array staple forming pockets in the head of the anvil, inserting the shank of the anvil through a central aperture of the head of the anvil, coupling together the head and the shank of the anvil of the surgical circular stapler-

Whitman et al. also teaches forming array staple forming pockets in the head of an anvil (abstract, [0002-005, 0015-0027], figs. 1-5).
Sorrentino et al. discloses a method of manufacturing an anvil (230) of a surgical stapler (50), wherein the anvil includes a head (230) and a shank (250/proximal portion) extending proximally from the head (col. 12, lines 5-27, fig. 4), the method comprising: forming the head; coining or electrochemical machining at least a portion of at least one staple forming pocket (240) of the staple forming pockets; machining the shank; and coupling the head with the shank that were separately manufactured (col. 7, lines 11-67, col. 12, lines 61-67, col. 13, lines 1-10, figs. 1-4 and 19-21).
Given the suggestion teachings Shi to have a method of manufacturing/forming an anvil of a surgical stapler, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Shi’s stapler with forming an array staple forming pockets in the head of the anvil, inserting the shank of the anvil through a central aperture 
Regarding claims 6-8 and 17, Sorrentino et al. teaches having staple forming pockets (240), which are coined or electrochemically machine but fails to disclose after forming the annular array of staple forming pockets using the metal injection molding process, the method further comprises coining or electrochemical machining at least a portion of at least one staple forming pocket of the annular array of staple forming pockets, wherein the portion coined or electrochemically machined is both smoother and denser than another portion that was not coined or electrochemically machined, wherein the portion coined or electrochemically machined is a central portion of at least one staple forming pocket of the annular array of staple forming pockets.

Smith et al. teaches manufacturing a trocar (110/126) of a circular surgical instrument (col. 1, lines 1-20), the method comprising:(a) forming a knife (174) using metal injection molding, (col. 1, lines 1-20, col. 7, lines 10-67, col. 8, lines 1-57, figs. 1-4).
Given the suggestion teachings Sorrentino et al. to have a method of manufacturing/forming an anvil of a surgical stapler, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sorrentino et al.’s pockets after forming the annular array of staple forming pockets using the metal injection molding process, the method further comprises coining or electrochemical machining at least a portion of at least one staple forming pocket of the annular array of staple forming pockets, wherein the portion coined or electrochemically machined is both smoother and denser than another portion that was not coined or 
Regarding claim 18, Shi discloses forming the shank using a metal injection molding process prior to machining the shank ([0035-0040]), fig. 1).

Claims 9-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino et al. (US 5487499 A) in view of Nativ et al. (US 20170265867 A1) in view of Smith et al. (US 5807338 A) ) and further in view of Swayzeet al. (US 20130256382 A1).
Regarding claims 9-13, Modified Shi fails to disclose the shank includes a flange extending radially outward from a distal end of the shank, wherein forming the head further comprises forming the head to include a distal outer surface and a distal recessed portion that is disposed proximal to the distal outer surface, wherein the distal recessed portion is sized and configured to receive the flange of the shank, wherein the flange includes opposing proximal and distal surfaces, wherein coupling the head with the 
Swayzeet al. teaches an instrument (10), a knife (19000/19100/19060), having a shank includes a flange extending radially outward from a distal end of the shank (figs. 390-399 show a top pin/flange for the jaw having the anvil and a middle pin/flange and a bottom pin in which at least one pin is for the jaw having the cartridge), wherein forming the head further comprises forming the head to include a distal outer surface and a distal recessed portion that is disposed proximal to the distal outer surface, wherein the distal recessed portion is sized and configured 
Given the suggestion and teachings of Shi’s method of manufacturing/forming an anvil of a surgical stapler, it would have been obvious before the effective filing date of the claimed invention to a person  anvil with having the shank includes a flange extending radially outward from a distal end of the shank, wherein forming the head further comprises forming the head to include a distal outer surface and a distal recessed portion that is disposed proximal to the distal outer surface, wherein the distal recessed portion is sized and configured to receive the flange of the shank, wherein the flange includes opposing proximal and distal surfaces, wherein coupling the head with the shank further comprises contacting the proximal surface of the flange with the distal recessed portion of the head, wherein contacting the proximal surface of the flange with the distal recessed portion of the head further comprises contacting the proximal surface of the flange with the distal recessed portion of the head such that the distal outer surface of the head is generally flush with the distal surface of the flange, wherein the flange includes an inner shallow portion and a rounded outer edge portion, wherein coupling the head with the shank further comprises coupling a proximal surface of the flange with a distal surface of the head and having a central portion that is interposed between first and second outer portions, wherein the first and second outer portions have a rougher and less dense surface than the .

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowed.
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a method of manufacturing an anvil of a surgical circular stapler comprising all the structural and functional limitations and further comprising forming the head of a surgical circular stapler using a metal injection molding process; (b) forming an annular array of staple forming pockets in the head; (c) machining the shank of the surgical circular stapler; and (d) coupling together the head and the shank of the surgical circular stapler that were separately manufactured, the shank includes a flange extending radially outward from a distal end of the shank, coupling the head with the shank further comprises coupling a cap with the head to sandwich the flange of 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT F LONG/Primary Examiner, Art Unit 3731